DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 110214378, of which an English translation is attached).
In regard to claim 1, Wang et al. discloses a display device, comprising (see e.g. Figures 4 and 9): 
a first substrate 400; 
a first array structure layer disposed on the first substrate 400, wherein the first array structure layer comprises a photosensitive sensor 30, a touch sensor 610 (see e.g. Figure 9), and a spacer layer 626, the photosensitive sensor 30 comprises a gate 311, a semiconductor portion 313, a source 314, and a drain 315, the touch sensor 610 comprises a transmitting electrode 611 and a receiving electrode 612, the spacer layer 626 is disposed between the photosensitive sensor 30 and the receiving electrode 612, and the receiving electrode 612 is disposed on a side of the spacer layer 626 away from the photosensitive sensor 30; and 
a second substrate 413 disposed on the first array structure layer (see e.g. Figure 4).
In regard to claim 2, Wang et al. discloses the limitations as applied to claim 1 above, and
wherein the first array structure layer further comprises a gate insulating layer 312, the gate 311 is disposed on the first substrate 400, the gate insulating layer 312 covers the gate 311, the transmitting electrode 611 and the semiconductor portion 310 are disposed in a same layer and are located on the gate insulating layer 312, the transmitting electrode 611 and the semiconductor portion 310 are insulated from each other, the semiconductor portion 310 and the gate 311 are disposed in one-to-one correspondence, and the source 314 and the drain 315 are disposed on opposite sides of the semiconductor portion 310 and are electrically connected to the semiconductor portion 310.
In regard to claim 4, Wang et al. discloses the limitations as applied to claim 1 above, and
wherein the spacer layer 626 comprises a first spacer sub-layer (i.e. part of 626), and the first spacer sub-layer is disposed between the photosensitive sensor 30 and the receiving electrode 612.
In regard to claim 5, Wang et al. discloses the limitations as applied to claim 4 above, and
wherein the spacer layer 626 further comprises a second spacer sub-layer (i.e. part of 626), the second spacer sub-layer is disposed on the first spacer sub-layer, and the receiving electrode 612 is disposed on the second spacer sub-layer.
In regard to claim 19, Wang et al. discloses a manufacturing method of a display device, comprising following steps (see e.g. Figures 4 and 9):
providing a first substrate  400; 
providing a first array structure layer on the first substrate  400, wherein the first array structure layer comprises a photosensitive sensor 30, a touch sensor 610 (see e.g. Figure 9), and a spacer layer 626, the photosensitive sensor comprises a gate 311, a semiconductor portion 310, a source 314, and a drain 315, the touch sensor 610 comprises a transmitting electrode 611 and a receiving electrode 612, the spacer layer 626 is disposed between the photosensitive sensor 30 and the receiving electrode 612, and the receiving electrode 612 is disposed on a side of the spacer layer  626 away from the photosensitive sensor 30; and
disposing a second substrate 413 on the first array structure layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110214378).
In regard to claim 3, Wang et al. discloses the limitations as applied to claim 1 above, and
wherein the first array structure layer further comprises a gate insulating layer 312, the semiconductor portion is disposed on the gate insulating layer, the semiconductor portion 310 and the gate 311 are disposed in one-to-one correspondence, and the source 314 and the drain 315 are disposed on opposite sides of the semiconductor portion 310 and are electrically connected to the semiconductor portion 310.
Wang et al. fails to disclose
the transmitting electrode and the gate are disposed in a same layer and are located on the first substrate, and
the gate insulating layer covers the transmitting electrode and the gate.
However, it would have been obvious to one having ordinary skill in the art to configure the device such that  the transmitting electrode and the gate are disposed in a same layer and are located on the first substrate, and the gate insulating layer covers the transmitting electrode and the gate, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 86 USPQ 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with the transmitting electrode and the gate are disposed in a same layer and are located on the first substrate, and
the gate insulating layer covers the transmitting electrode and the gate.
Doing so would provide a rearrangement of parts that allows components of the device to made at a same time.
In regard to claim 6, Wang et al. discloses the limitations as applied to claim 5 above, but fails to disclose 
wherein a dielectric constant of the first spacer sub-layer and a dielectric constant of the second spacer sub- layer range from 1.3 to 5.
However, one of ordinary skill in the art would recognize utilizing wherein a dielectric constant of the first spacer sub-layer and a dielectric constant of the second spacer sub- layer range from 1.3 to 5, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein a dielectric constant of the first spacer sub-layer and a dielectric constant of the second spacer sub- layer range from 1.3 to 5.
Doing so would provide a dielectric layer that provides adequate insulating properties between electrode layers, thus preventing unwanted shorting of electrical components.
In regard to claim 7, Wang et al. discloses the limitations as applied to claim 5 above, but fails to disclose
wherein a thickness of the first spacer sub-layer ranges from 1000 nm to 5000 nm, and a thickness of the second spacer sub-layer ranges from 1000 nm to 5000 nm.
However, one of ordinary skill in the art would recognize utilizing wherein a thickness of the first spacer sub-layer ranges from 1000 nm to 5000 nm, and a thickness of the second spacer sub-layer ranges from 1000 nm to 5000 nm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein a thickness of the first spacer sub-layer ranges from 1000 nm to 5000 nm, and a thickness of the second spacer sub-layer ranges from 1000 nm to 5000 nm.
Doing so would provide a dielectric layer that provides adequate insulating properties between electrode layers, thus preventing unwanted shorting of electrical components.

Claims 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110214378) in view of Yu (US 2003/0122800 A1).
In regard to claim 11, Wang et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a display structure and an adhesive layer, wherein the display structure is adhered to the first substrate through the adhesive layer.
However, Yu discloses (see e.g. Figure 3):
a display structure 131 and an adhesive layer, 11b wherein the display structure 131  is adhered to the first substrate 120 through the adhesive layer 11b.
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with a display structure and an adhesive layer, wherein the display structure is adhered to the first substrate through the adhesive layer.
Doing so would provide a means for attaching the touch/photosensitive portion of the display device to a display layer.
In regard to claim 12, Wang et al. discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the display structure comprises a third substrate and a second array structure layer, the third substrate is located on a side away from the adhesive layer, and the second array structure layer is disposed on the third substrate.
However, Yu discloses (see e.g. Figure 3):
wherein the display structure comprises a third substrate 13b and a second array structure layer (see e.g. paragraph [0026]), the third substrate 13b is located on a side away from the adhesive layer 11b, and the second array structure layer is disposed on the third substrate 13b.
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the display structure comprises a third substrate and a second array structure layer, the third substrate is located on a side away from the adhesive layer, and the second array structure layer is disposed on the third substrate.
Doing so would provide a means for providing a full color actively addressed display.
In regard to claim 13, Wang et al. discloses the limitations as applied to claim 12 above, but fails to disclose
wherein the display structure further comprises a black matrix layer, the black matrix layer comprises a first black matrix portion and a second black matrix portion, the first black matrix portion is disposed on the second array structure layer in an array, and the second black matrix portion is disposed on opposite sides of the first black matrix portion.
However, Yu discloses (see e.g. Figure 3):
wherein the display structure further comprises a black matrix layer 116, the black matrix layer 116 comprises a first black matrix portion and a second black matrix portion, the first black matrix portion is disposed on the second array structure layer in an array, and the second black matrix portion is disposed on opposite sides of the first black matrix portion (see e.g. Figure 3 and note that the second black matrix portion maybe that portion which is on the edges of the display while the first is the portion between the second black matrix portions).
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the display structure further comprises a black matrix layer, the black matrix layer comprises a first black matrix portion and a second black matrix portion, the first black matrix portion is disposed on the second array structure layer in an array, and the second black matrix portion is disposed on opposite sides of the first black matrix portion.
Doing so would prevent unwanted light leakage in non-display portions of the device.
In regard to claim 14, Wang et al. discloses the limitations as applied to claim 13 above, but fails to disclose
wherein the display structure further comprises a first conductive layer covering the second array structure layer and the first black matrix portion.
However, Yu discloses (see e.g. Figure 3):
wherein the display structure further comprises a first conductive layer 146 covering the second array structure layer and the first black matrix portion 116.
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the display structure further comprises a first conductive layer covering the second array structure layer and the first black matrix portion.
Doing so would provide a means for controlling the display layer.
In regard to claim 15, Wang et al. discloses the limitations as applied to claim 14 above, but fails to disclose
wherein the display structure further comprises a liquid crystal layer disposed on the first conductive layer and in the second black matrix portion.
However, Yu discloses (see e.g. Figure 3):
wherein the display structure further comprises a liquid crystal layer 114 disposed on the first conductive layer 146 and in the second black matrix portion 116.
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the display structure further comprises a liquid crystal layer disposed on the first conductive layer and in the second black matrix portion.
Doing so would provide a display material for producing an image in the display device.
In regard to claim 16, Wang et al. discloses the limitations as applied to claim 15 above, but fails to disclose
wherein the display structure further comprises a second conductive layer covering the liquid crystal layer.
However, Yu discloses (see e.g. Figure 3):
wherein the display structure further comprises a second conductive layer 100 covering the liquid crystal layer 114.
Given the teachings of Wang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the display structure further comprises a second conductive layer covering the liquid crystal layer.
Doing so would provide a means for controlling the display layer.
In regard to claim 17, Wang et al. discloses the limitations as applied to claim 16 above, 
wherein the display structure further comprises a color filter layer disposed on the second conductive layer.
However, Yu discloses (see e.g. Figure 3):
wherein the display structure further comprises a color filter layer 118 disposed on the second conductive layer 100.
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the display structure further comprises a color filter layer disposed on the second conductive layer.
Doing so would provide a means for achieving full color display.
In regard to claim 18, Wang et al. discloses the limitations as applied to claim 17 above, but fails to disclose
wherein the display structure further comprises a fourth substrate, the fourth substrate is disposed on the second black matrix portion and the color filter layer, and the fourth substrate is adhered to the first substrate through the adhesive layer.
However, Yu discloses
wherein the display structure further comprises a fourth substrate 13a, the fourth substrate  13a is disposed on the second black matrix portion 116 and the color filter layer 118, and the fourth substrate  13a is adhered to the first substrate 120 through the adhesive layer 11b.
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein the display structure further comprises a fourth substrate, the fourth substrate is disposed on the second black matrix portion and the color filter layer, and the fourth substrate is adhered to the first substrate through the adhesive layer.
Doing so would provide the remaining components of a display device to achieve a full color image.
In regard to claim 20, Wang et al. discloses the limitations as applied to claim 19 above, but fails to disclose
wherein after the step of disposing the second substrate on the first array structure layer, the manufacturing method further comprises: adhering a display structure to the first substrate through an adhesive layer.
However, Yu discloses (see e.g. Figure 3):
wherein after the step of disposing the second substrate on the first array structure layer, the manufacturing method further comprises: adhering a display structure 131 to the first substrate 120 through an adhesive layer 11b.
Given the teachings of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang et al. with wherein after the step of disposing the second substrate on the first array structure layer, the manufacturing method further comprises: adhering a display structure to the first substrate through an adhesive layer.
Doing so would provide a means for attaching the touch/photosensitive portion of the display device to a display layer.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to claim 8, the closest prior art references fail to disclose “a first passivation layer disposed between the photosensitive sensor and the first spacer sub-layer.”
In regard to claim 9, the closest prior art references fail to disclose “a second passivation layer disposed between the second spacer sub-layer and the receiving electrode.”
In regard to claim 10, the closest prior art references fail to disclose “light shielding layer disposed on the first spacer sub-layer and disposed on the semiconductor portion.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871